DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,818,887 issued to Akiyama et al (Akiyama) in view of US Patent No. 5,261,384 issued to Hu and in view of US Patent No. 4,986,251 issued to Lilley.
Regarding claim 11, Akiyama discloses an air rifle (10) comprising: a movable compression cylinder comprising; a cylinder body (28) configured to be received within a cylinder housing (12) of the air rifle when the air rifle is assembled; and a pellet feed tube (30) extending forward from the cylinder body toward a muzzle of the air rifle when the air rifle is assembled (figures 3 and 4 for example) , wherein said pellet feed tube is centered in a forward end of the cylinder body (shown in figures 2-5); a piston (48) configured to fit partially within the cylinder body and extend rearwardly from a rear end of the cylinder body when the air rifle is assembled (shown in figures 3 and 4); the piston is generally cylindrical (shown in figures 4 and 5); and a rear end of the piston has an opening (rear end of 48 receives guide member 52); a spring (54) configured to fit within the piston (shown in figures 2 and 4 for example), wherein: the spring is compressed when the cylinder body is moved to the rear position via a cocking mechanism of the air rifle (shown in figure 3); and the spring decompresses when the air rifle is fired via a trigger assembly of the air rifle (shown in figure 2); however, Akiyama does not specifically disclose the spring extending rearward through the opening of the piston or an o-ring in a barrel of the rifle to seal against the pellet feed tube.
Nonetheless, Hu teaches a pellet firing toy gun which utilizes a piston and spring and specifically teaches the piston 51 has a spring 54 which extends through a rear end and is centered on a guiding position rod 540.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Akiyama to have a guiding structure similar to that as taught by Hu since Hu clearly teaches such a structure was an equivalent structure known in the art at the time the invention was effectively filed and modifying Atiyama to have a guide position rod would have been obvious for any number of reasons including, but not limited to, preventing buckling of the spring, allowing for further travel of the piston and thus potentially greater velocities, etc.
Furthermore, Lilley teaches an air gun with pellet feed tube 64 and the probe/feed tube 64 sealing with the breech 62 by using an O-ring on the probe or in the breech in 6:63-7:7 and further shows o-rings on the piston and an embodiment of the probe which has an o-ring which are shown seated in recesses. Thus Lilley teaches an o-ring located in a proximal end of a barrel of the rifle and broadly, yet reasonably, a recess which receives the o-ring in the breech. Lilley further teaches the piston is configured to seal against an inside surface of the cylinder body at a front end of the piston (Lilley teaches a gasket shown in figures 8 and 9 around piston 53 between piston head and cylinder body wall configured to seal against an inside surface of the cylinder body (shown in figures 8 and 9 and in order to function properly, a seal is required to be formed between the piston and cylinder body to properly compress the air to launch projectiles) 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or further define the embodiment discussed by Lilley to have an o-ring located in the breech which is seated in a recess of the breech as taught in Lilley 6:63-7:7 and the drawings of Lilley in order to ensure the proper sealing of the feed tube with the barrel which would increase reliability and efficiency of the air gun. Furthermore, it would have been obvious to one of ordinary skill in the art to modify the piston to have an o-ring at the housing interface in order to enhance the function of the air gun by providing a proper seal between the cylinder and piston to best compress the air to launch projectiles.

Regarding claim 12, Akiyama as modified by Hu and Lilley further discloses the pellet feed tube is hollow (Akiyama, shown in figures 2-4); and the pellet feed tube is configured to deliver compressed air to a chamber of the air rifle when the air rifle is fired (Akiyama, 3:23-30)

Regarding claim 13, Akiyama as modified by Hu and Lilley further discloses the cylinder body is hollow; the pellet feed tube is hollow; the cylinder body has a forward end that is enclosed except for the pellet feed tube extending therefrom; and the pellet feed tube is in fluid communication with the cylinder body such that compressed air within the cylinder body is transferred from the cylinder body through the pellet feed tube to a chamber of the air rifle when the air rifle is fired (Akiyama shows the cylinder body is hollow, feed tube is hollow, cylinder being enclosed and feed tube in fluid communication with the cylinder body for flow of compressed air all in figures 2-4)
Regarding claim 14, Akiyama as modified by Hu and Lilley further discloses the cylinder body (Akiyama 28) is configured to be moved between a forward position within the cylinder housing (12) and a rear position at least partially within the cylinder housing by movement of a cocking mechanism of the air rifle engaged with the cylinder body when the air rifle is assembled (Akiyama figures 3 and 4 for example).
Regarding claim 15, Akiyama as modified by Hu and Lilley further discloses the cylinder body is configured to be moved between a forward position (Akiyama, figure 4) within the cylinder housing and a rear position at least partially within the cylinder housing by movement of a cocking mechanism of the air rifle engaged with the cylinder body when the air rifle is assembled (Akiyama figure 3); and the pellet feed tube is configured to push a projectile from a magazine received in the air rifle into a chamber of the air rifle when the compression cylinder moves from the rear position to the forward position (Akiyama figure 4 and 3:15-22).  

Regarding claim 16, Akiyama as modified by Hu and Lilley further discloses the pellet feed tube has a reduced outer diameter at a forward end of the pellet feed tube (Akiyama, as shown in figures 3 and 4) such that the forward end of the pellet feed tube extends into a projectile to be fired by the air rifle as the pellet feed tube begins releasing compressed air into a chamber of the air rifle when the air rifle is fired (as shown in figure 3, the front end of the nozzle/feed tube has a tapered tip and the projectile 72 has a hollow skirt portion 74 which matches the taper of the nozzle. Therefore the reduced diameter of the nozzle/feed tube is at least capable of extending at least partially into a projectile to be fired. Furthermore, absent claiming a particular projectile shape, a tapered pellet feed tube will necessarily extend into at least some configuration of a projectile. Thus the functional recitation of the feed tube extending into the projectile is not necessarily required to be disclosed because the structure of the feed tube is the only structural requirement of the limitation and the functional language is an intended use that the prior art merely needs to be capable of, which Akiyama is.)

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0065032 issued to Yang in view of US Patent No. 4,986,251 issued to Lilley in further view of US Patent No. 5,150,701 issued to Wackrow et al. (Wackrow).
Regarding claim 11, Yang discloses an air rifle (toy gun) comprising: a movable compression cylinder (61 inter alia) comprising; a cylinder body (61) configured to be received within a cylinder housing (71) of the air rifle when the air rifle is assembled; and a pellet feed tube (612) extending forward from the cylinder body toward a muzzle of the air rifle (figure 2A) when the air rifle is assembled, wherein said pellet feed tube is centered in a forward end of the cylinder body (shown in figure 2A); a piston (62) configured to fit partially within the cylinder body and extend rearwardly from a rear end of the cylinder body when the air rifle is assembled (shown in figure 2A), wherein: the piston is configured to seal (via 622) against an inside surface of the cylinder body at a front end of the piston; the piston is generally cylindrical (figure 1B); and a rear end of the piston has an opening (shown in figure 1B and 2A); a spring (65) configured to fit within the piston and extend through the opening in the rear end of the piston (shown in figure 2A), wherein: the spring is compressed when the cylinder body is moved to the rear position via a cocking mechanism of the air rifle (figure 2B); and the spring decompresses when the air rifle is fired via a trigger assembly of the air rifle (figure 2A); however, Yang does not specifically disclose an o-ring in a barrel of the rifle to seal against the pellet feed tube. Nonetheless, Lilley teaches an air gun with pellet feed tube 64 and the probe/feed tube 64 sealing with the breech 62 by using an O-ring on the probe or in the breech in 6:63-7:7 and considers o-rings seated in recesses. Wackrow further teaches an o-ring in the breech of a barrel at 14 and the o-ring is in a recess as best shown in figure 1. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Yang to have an o-ring in a recess in the breech of the barrel which seals against the pellet feed tube similar to that as taught by Lilley and Wackrow in order to ensure the proper sealing of the feed tube with the barrel which would increase reliability and efficiency of the air gun like that taught by Lilley.

Regarding claim 12, Yang as modified by Lilley and Wackrow further discloses the pellet feed tube is hollow; and the pellet feed tube is configured to deliver compressed air to a chamber of the air rifle when the air rifle is fired (Yang, shown in figure 2c for example)
Regarding claim 13, Yang as modified by Lilley and Wackrow further discloses the cylinder body is hollow; the pellet feed tube is hollow; the cylinder body has a forward end that is enclosed except for the pellet feed tube extending therefrom; and the pellet feed tube is in fluid communication with the cylinder body such that compressed air within the cylinder body is transferred from the cylinder body through the pellet feed tube to a chamber of the air rifle when the air rifle is fired (Yang, as shown in figure 2c, the pellet feed tube and cylinder body are hollow and are in fluid communication to transfer the compressed air through the pellet feed tube when the air rifle is fired).  
Regarding claim 14, Yang as modified by Lilley and Wackrow further discloses the cylinder body is configured to be moved between a forward position within the cylinder housing and a rear position at least partially within the cylinder housing by movement of a cocking mechanism of the air rifle engaged with the cylinder body when the air rifle is assembled (Yang, [0037] discloses the cocking mechanism via 614 and 52 drawing the cylinder rearward)
Regarding claim 15, Yang as modified by Lilley and Wackrow further discloses the cylinder body is configured to be moved between a forward position within the cylinder housing and a rear position at least partially within the cylinder housing by movement of a cocking mechanism of the air rifle engaged with the cylinder body when the air rifle is assembled; and the pellet feed tube is configured to push a projectile from a magazine (Yang 79) received in the air rifle into a chamber of the air rifle when the compression cylinder moves from the rear position to the forward position (Yang, shown in figures 2C and 3A show the pellet feed tube moving the pellet through the magazine).  
Regarding claim 16, Yang as modified by Lilley and Wackrow further discloses the pellet feed tube has a reduced outer diameter at a forward end of the pellet feed tube such that the forward end of the pellet feed tube extends into a projectile to be fired by the air rifle as the pellet feed tube begins releasing compressed air into a chamber of the air rifle when the air rifle is fired (Yang, figure 3A)

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,732,136 issued to Ferri in view of US Patent No. 4,986,251 issued to Lilley in further view of US Patent No. 5,150,701 issued to Wackrow et al. (Wackrow).
Regarding claim 11, Ferri discloses an air rifle comprising: a movable compression cylinder comprising; a cylinder body (57) configured to be received within a cylinder housing (shown in figure 3 and 4) of the air rifle when the air rifle is assembled; and a pellet feed tube (57A) extending forward from the cylinder body toward a muzzle of the air rifle (figures 3 and 4) when the air rifle is assembled, wherein said pellet feed tube is centered in a forward end of the cylinder body (shown in figure 3 and 4); a piston (79 and 81) configured to fit partially within the cylinder body and extend rearwardly from a rear end of the cylinder body when the air rifle is assembled (shown in figures 3 and 4), wherein: the piston is configured to seal (disclosed as sealing in 2:60-65 at 10 much like the structure at the forward end of 79) against an inside surface of the cylinder body at a front end of the piston; the piston is generally cylindrical; and a rear end of the piston has an opening (shown in figures 3 and 4); a spring (85) configured to fit within the piston and extend through the opening in the rear end of the piston (shown in figure 3), wherein: the spring is compressed when the cylinder body is moved to the rear position via a cocking mechanism of the air rifle (figure 4); and the spring decompresses when the air rifle is fired via a trigger assembly of the air rifle (figure 3); however, Ferri does not specifically disclose an o-ring in a barrel of the rifle to seal against the pellet feed tube. Nonetheless, Lilley teaches an air gun with pellet feed tube 64 and the probe/feed tube 64 sealing with the breech 62 by using an O-ring on the probe or in the breech in 6:63-7:7 and considers o-rings seated in recesses. Wackrow further teaches an o-ring in the breech of a barrel at 14 and the o-ring is in a recess as best shown in figure 1. 
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Ferri to have an o-ring in a recess in the breech of the barrel which seals against the pellet feed tube similar to that as taught by Lilley and Wackrow in order to ensure the proper sealing of the feed tube with the barrel which would increase reliability and efficiency of the air gun like that taught by Lilley.

Regarding claim 12, Ferri as modified by Lilley and Wackrow further discloses the pellet feed tube is hollow; and the pellet feed tube is configured to deliver compressed air to a chamber of the air rifle when the air rifle is fired (Ferri, shown in figures 3 and 4 for example)
Regarding claim 13, Ferri as modified by Lilley and Wackrow further discloses the cylinder body is hollow; the pellet feed tube is hollow; the cylinder body has a forward end that is enclosed except for the pellet feed tube extending therefrom; and the pellet feed tube is in fluid communication with the cylinder body such that compressed air within the cylinder body is transferred from the cylinder body through the pellet feed tube to a chamber of the air rifle when the air rifle is fired (Ferri, as shown in figures 3 and 4, the pellet feed tube and cylinder body are hollow and are in fluid communication to transfer the compressed air through the pellet feed tube when the air rifle is fired).  
Regarding claim 14, Ferri as modified by Lilley and Wackrow further discloses the cylinder body is configured to be moved between a forward position within the cylinder housing and a rear position at least partially within the cylinder housing by movement of a cocking mechanism of the air rifle engaged with the cylinder body when the air rifle is assembled (Ferri, cylinder body is moved rearward via 51 and 51B as shown in the transition from figure 3 to 4)
Regarding claim 15, Ferri as modified by Lilley and Wackrow further discloses the cylinder body is configured to be moved between a forward position within the cylinder housing and a rear position at least partially within the cylinder housing by movement of a cocking mechanism of the air rifle engaged with the cylinder body when the air rifle is assembled; and the pellet feed tube is configured to push a projectile from a magazine (Ferri 71) received in the air rifle into a chamber of the air rifle when the compression cylinder moves from the rear position to the forward position (Ferri, shown in figures 3 to 4 the pellet feed tube moving the pellet through the magazine).  

Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that modifying Akiyama with Hu would render Akiyama unfit for its intended purpose, the Examiner is not persuaded. As stated in the rejection above, the structure of Hu includes a guide portion and a spring and the guiding structure of Hu is what is being taught to Akiyama as an equivalent structure, not just the fact that the spring of Hu extends rearward of the piston. For this reason, the argument that the piston and cylinder could not maintain alignment is not persuasive. The guiding structure of Hu is clearly taught as an equivalent known in the art at the time the invention was effectively filed and functions to maintain proper alignment of the piston unlike that argued. Also regarding the modification using Hu, the applicant argues the latching element 64 would engage the spring 54 if the spring extended rearward of the piston. This argument is merely an assertion and there is no evidence that supports the assertion. As supporting evidence, Yang (used in the new rejection above) provides a reference which has a spring extending rearward of the piston and a trigger mechanism 64 which is placed in a similar manner to that of Akiyama as modified by Hu and yet Yang functions to fire the projectile. Again, there is no evidence to support the assertion that 64 of Akiyama would interfere with a different internal guiding structure like that taught by Hu. 
In general, the applicant argues that the claims as filed in the amendment differentiate over the prior art rejection; however, given the state of the prior art and specific references and teachings, the prior art adequately discloses the claim language as addressed in the rejection above.
Conclusion
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641